Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 17-35 are pending in this application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.  Claim(s) 17-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versteyhe et al.  (2016/0031688), hereafter referred as Versteyhe. 

  With regard to claim 17, Versteyhe teaches a method for detecting a locking device (see figs. 1-6) on a movable object (e.g. cargo container 10), the locking device at least one of (1) locking a plurality of movable objects to one another (reads on p[0003], 
outputting, by the image processing unit, an error message if the locking device is identified (reads on the ability of the operator to view camera(s) indicating that one or any of the locking mechanism are unlocked (see p[0043]); and evaluating, by the image processing unit, the signal of the camera to check correct positioning of the movable object (reads on the position(s) depicted in figs. 2a and 2b, the camera can detect the locking or unlocking (see figs. 4-6) .

   With regard to claim 18, Versteyhe further teaches wherein the image processing unit evaluates the signal of the camera via a blob analysis (inherently reads on p[0006, 0023 and 0029, different frames are analyzed to determined if the mechanism is locked).

  With regard to claim 19, Versteyhe further teaches wherein the image processing unit evaluates the signal of the camera via a difference image evaluation.



   With regard to claim 21, Versteyhe further teaches wherein the image processing unit only evaluates a signal from the at least one camera if the movable object is disposed in at least one sensing region (reads on figs. 3-5, the regions 12 are detected to evaluate the signal being locked or unlocked).

   With regard to claim 22, Versteyhe further teaches providing classification data of the current movable object to the image processing unit (reads on figs. 3-5 and p[0029]).

   With regard to claim 23, Versteyhe further teaches wherein detected locking devices are automatically removed from the movable object (reads on p[0033]).

   With regard to claim 24, Versteyhe further teaches wherein the removal of detected locking devices from movable objects is documented in a central logistics system (reads on ability of the controller 36 to document the logistics of the container(s) manipulation).

  With regard to claim 25, Versteyhe further teaches wherein the image processing unit determines an identification code of the movable object (inherently reads on the containers that can be labelled or identify).


    With regard to claims 27 and 33-35, the limitations of claims 27 and 33-35 are covered by the limitations of claims 17-25 above.

   With regard to claim 28, Versteyhe further teaches wherein the at least one camera is oriented such that solar radiation is avoided during operation by virtue of said orientation (inherently reads on the position of the camera being used, clearly if the camera is facing the sun, the image is obstructed).

   With regard to claim 29, Versteyhe further teaches wherein the at least one camera is oriented downwards at an inclination angle (inherently reads on the angle of the camera being used, clearly the camera’s angle can affect the quality of the image).  

   With regard to claim 30, Versteyhe further teaches wherein the at least one camera is oriented downwards at an inclination angle is oriented downwards at an inclination angle of 20 to 30 degrees downwards (inherently reads on the  orientation and position of the camera being used, clearly if the position of the camera can be adjusted to control the quality of the image). 

.

    
                                                           Conclusion   
3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   
   Brescia (2009/0095866) teaches a locking system for roll-off containers with a positive unlocking mechanism to prevent binding.
   Thomas et al. (2008/0252417) teaches a system for monitoring the transfer of cargo to and from a transporter.
   Moustsokapas (2005/0192702)  teaches an optical device for the automatic loading and unloading of containers onto vehicles.

4.    Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-

6:00 PM.The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 1, 2022